Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed, and respondent Charles Kenneth Snowden is suspended from the practice of law for one year. Suspension effective October 9, 2007. Respondent Charles Kenneth Snowden shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.